DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorner et al. (US 3,754,753, hereafter Gorner) in view of Makoto (JP2006-168963).

With respect to claim 1, Gorner teaches a printer device capable of adjusting paper, which is applied for correcting a paper, the printer device comprising: a printer body having an input tray (magazine 13) and a media feed path (guide and holder 10), wherein the paper is fed from the paper tray to the media feed path; a paper correction module installed in the media feed path, the paper correction module including two paper guiding arms (adjustable but fixed margin guide 35, movable margin guide 36) and an actuating mechanism (manually operable member 39) connected with the two paper guiding arms; and the two paper guiding arms being disposed at left and right sides of the media feed path (Fig. 3), and the actuating mechanism being capable of driving the two paper guiding arms to approach or move away from each other so that the paper can be placed in a preset interval and restricted between the two paper guiding arms. (col. 3, lines 53-58, col. 4, lines 43-56, col. 5, lines 5-21, Figs. 2-3)
	Gorner does not teach when the paper is in the paper tray, the printer body detects a width of the paper to output a paper size signal, or a processor electrically connected with the actuating mechanism; wherein, after the processor receives the paper size signal, the actuating mechanism is controlled to space the two paper guiding arms with a preset interval.
	Makoto teaches a paper guiding device capable of adjusting paper, which is applied for correcting a paper, the device comprising: an input tray (paper feeding guide plate 7) and a media feed path, wherein the paper is fed from the paper tray to the media feed path and when the paper is in the paper tray, the printer body detects (using detection means 30) a width of the paper to output a paper size signal, a paper correction module (movable conveying guide 22) installed in the media feed path, and an actuating mechanism connected with the paper correction module, the actuating mechanism being capable of driving the paper correction module and a processor (controller 31) electrically connected with the actuating mechanism; wherein, after the processor receives the paper size signal, the actuating mechanism is controlled to operate the paper correction module with a preset interval. (Abstract, Figures)
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Gorner to include a detection means and controller connected to the actuation mechanism, as taught by Makoto, in order to automate the adjustment process, allowing the device to more efficiently react to a change in the size of the paper. 
	With respect to claim 2, although Gorner, as modified by Makoto, does not explicitly discuss the size of the preset interval, the optimal value for this interval would be highly dependent upon the dimensions of the device and of the printing medium and therefore could best be determined through routine experimentation.
	With respect to claim 11, Gorner, as modified by Makoto, teaches wherein the paper tray is an external manual tray installed outside the printer body; and the printer body further has a working area, and the media feed path is disposed between the external manual tray and the working area. (Makoto, Fig. 1)
	With respect to claim 12, although Gorner, as modified by Makoto does not explicitly teach wherein the paper tray is an internal paper tray installed inside the printer body; and the printer body further has a working area, and the media feed path is disposed between the internal paper tray and the working area, the use of an internal paper tray installed inside a printer body is well-known and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the printer body of Gorner such that the paper tray is installed internally in order to protect the paper try from external interference.
	With respect to claim 13, Gorner, as modified by Makoto, teaches wherein the printer body further has a working area, and the media feed path is arranged at a front end of the working area. (Gorner, Figs. 2-3)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorner in view of Makoto as applied above, and further in view of Takahide. (JP H10-139217)
With respect to claim 3, Gorner, as modified by Makoto, teaches all that is claimed, as in the above rejection, including wherein the media feed path has a paper feed end. (Gorner, Figs. 2-3) However, Gorner, as modified by Makoto, does not teach wherein the two paper guiding arms extend two inclined guides having an interval distance gradually increased in a direction toward the paper feed end.
Takahide teaches a paper guiding device wherein two paper guiding arms extend two inclined guides having an interval distance gradually increased in a direction toward the paper feed end. (See Abstract, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Gorner to include paper guiding arms structured as claimed, as taught by Takahide, in order to more smoothly readjust the position of the paper as it is being guided.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorner in view of Makoto as applied above, and further in view of Akinori (JP-2001-301989)
With respect to claim 4, Gorner, as modified by Makoto, teaches all that is claimed, as in the above rejection, except wherein the actuating mechanism includes a motor and two transverse racks; the motor has a driving gear, and the two transverse racks are arranged at two sides of the driving gear and mesh with the driving gear; the two paper guiding arms extend from one end of the two transverse racks away from the driving gear; and the motor is electrically connected with the processor.
Akinori teaches a paper guiding device wherein the actuating mechanism includes a motor and two transverse racks; the motor has a driving gear, and the two transverse racks are arranged at two sides of the driving gear and mesh with the driving gear; the two paper guiding arms extend from one end of the two transverse racks away from the driving gear; and the motor is electrically connected with the processor. (See Abstract, Fig. 2)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Gorner to have a motor and two transverse racks, as taught by Akinori, in order to move the two guiding arms toward and away from each other in an efficient manner.
With respect to claim 5, Gorner, as modified by Makoto and Akinori, teaches wherein the actuating mechanism further includes an original point sensor, and the original point sensor is fixed at one of the transverse racks; and the original point sensor is provided for sensing a return to an original point to output a return signal.  (Akinori)
With respect to claim 6, Gorner, as modified by Makoto and Akinori, teaches wherein after the processor receives the paper size signal, the actuating mechanism is controlled to drive the original point sensor to return to the original point; and when the processor receives the return signal, the actuating mechanism is controlled to space the two paper guiding arms with the preset interval. (Akinori)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorner in view of Makoto as applied above, and further in view of Hisayoshi. (JP H7-300243)
With respect to claim 7, Gorner, as modified by Makoto, teaches all that is claimed, as in the above rejection, except wherein the paper tray has a chassis, two width movable clips installed and is movable on the chassis, and two distance sensors disposed corresponding to the two width movable clips; and the two distance sensors are provided to sense a distance between the width movable clips to output the paper size signal.
Hisayoshi teaches a paper guiding device wherein the paper tray has a chassis, two width movable clips installed and is movable on the chassis, and two distance sensors disposed corresponding to the two width movable clips; and the two distance sensors are provided to sense a distance between the width movable clips to output the paper size signal. (Abstract, Figures)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Gorner to have a chassis and distance sensors, as taught by Hisayoshi, in order to more readily and accurately detect the paper width.
With respect to claim 8, Gorner, as modified by Makoto and Hisayoshi, teaches wherein each of the distance sensors is a laser sensor or an ultrasonic sensor.(Hisayoshi)

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorner in view of Makoto as applied above, and further in view of Kaoru et al. (JP 2015-87470, hereafter Kaoru)
With respect to claim 9, Gorner, as modified by Makoto, teaches all that is claimed, as in the above rejection, except wherein the paper tray has a chassis, two width movable clips installed and is movable on the chassis, and two distance sensors are fixed at the two width movable clips; and the two distance sensors are provided for sensing a moving distance of the two width movable clips to output the paper size signal.
	Kaoru teaches a paper guiding device wherein the paper tray has a chassis, two width movable clips installed and is movable on the chassis, and two distance sensors are fixed at the two width movable clips; and the two distance sensors are provided for sensing a moving distance of the two width movable clips to output the paper size signal. (See Abstract, Figures)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Gorner to have a chassis and distance sensors, as taught by Kaoru, in order to more readily and accurately detect the paper width.
With respect to claim 10, Gorner, as modified by Makoto and Kaoru, teaches wherein each of the distance sensors is an optical scale sensor. (Kaoru)

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorner in view of Makoto as applied above, and further in view of Hiroto. (JP 2008-195532)
With respect to claim 14, Gorner, as modified by Makoto, teaches all that is claimed, as in the above rejection, except wherein the printer body further has a rewinding path and a turning path, and the media feed path is arranged between the rewinding path and the turning path.
Hiroto teaches a paper guiding device wherein the device body further has a rewinding path and a turning path, and the media feed path is arranged between the rewinding path and the turning path.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Gorner to have a rewinding path and turning path, as taught by Hiroto, in order to be able to turn the print medium in the device.
With respect to claim 15, Gorner, as modified by Makoto, teaches all that is claimed, as in the above rejection, except wherein the printer body further has a turning path, and the media feed path is arranged at a front end of the turning path.
	Hiroto teaches a paper guiding device wherein the printer body further has a turning path, and the media feed path is arranged at a front end of the turning path.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Gorner to have a turning path, as taught by Hiroto, in order to be able to turn the print medium in the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,092,579; US 5,411,252; and US 8,408,829 each teach an apparatus having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853